UNITED STATES OF AMERICA

Case 1:20-mj-00074-REB Document 8 Filed 03/03/20 Page 1 of 2
= a.

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

Case No.: MJ20-074-S-REB

 

 

)
)
Plaintiff, )
)
VS, ) WAIVER OF RULE 5 & 5.1
) HEARINGS
Kaleb Wiewandt ) (Complaint or Indictment}
)
Defendant. )
)
| understand that | have been charged in another district, the (name of the
district/court)
Ne therm Deghich a Uteh
| have been informed of the charges and of my rights to:
(1) retain counsel or request the assignment of counsel if ! am unable to retain
counsel;
(2) an identity hearing to determine whether | am the person named in the
charges;
(3) production of the warrant, a certified copy of the warrant, or a reliable
electronic copy of either;
(4) apreliminary hearing within 14 days of my first appearance if | am in custody

(5)

and 21 days otherwise -- unless | am indicted -- to determine whether there is
probable cause to believe that an offense has been committed;

a hearing on any motion by the Government for detention;

WAIVER OF RULE 5 & 5.1 HEARING PAGE 1

 

 
f i

Case 1:20-mj-00074-REB Document 8 Filed 03/03/20 Page 2 of 2
Cod Coy

(6) request transfer of the proceedings to this district under Fed.R.Crim.P. 20, to
plead gulity.

| agree to waive my right(s) to:
- an identity hearing and production of the warrant.
J& a preliminary hearing.
Ja a detention hearing.

i} an identity hearing, production of the warrant, and any preliminary or
detention hearing to which i may be entitled in this district. | request
that those hearings be held in the prosecuting district, at a time set by
that court.

| consent to the issuance of an order requiring my appearance in the
prosecuting district where the charges are pending against me.

Date: i 3 | 220

 

 

 

Date: 2/3 [20

 

Attorney’s Signature

a yp
j/1 / / £5 ofa

Printed Name of Attorney

WAIVER OF RULE 5 & 5.1 HEARING PAGE 2

 

 
